Order
PER CURIAM.
A jury found appellant, James Roberson, guilty of forcible rape, section 566.030 RSMo 2000. He now appeals his conviction. He brings two points on appeal. First, he alleges that the trial court plainly erred “in failing to sua sponte interrupt the prosecutor during his closing argument when the prosecutor began arguing that the jury could use Appellant’s prior convictions as substantive evidence of guilt.” Second, he alleges that the trial court plainly erred in giving the forcible rape instruction to the jury without including a lack of consent paragraph.
Affirmed. Rule 30.25(b).